Held & Hines, L.L.P.

2004 Ralph Avenue

Brookiyn, New York 11234
Telephone: (718) 531-9700
E-mail: jackangelou@hotmail.,com
Attorneys for Plaintiff

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF NEW YORK

wanna nnn nnn -- anne --X
PERNON DUNSTON,

 

Civil Action No.: 1:21-cv-02345-PKC-RMI,

NOTICE OF MOTION
Plaintiff, Refer to Hon. Pamela K. Chen
- against -

PATRICIA DUNSTON, AS THE PROPOSED ESTATE
REPRESENTATIVE OF SAMUEL DUNSTON,
Deceased, PATRICIA DUNSTON, Individually, SONYA
DUNSTON, REGINA FELTON, ESQ., MARCOS
SMITH, DESMOND SCOTT, THE NUMBER ONE
STAR MANAGEMENT CORP., DEKALB FUNERAL
SERVICES, INC., NATIONAL ALLOTMENT
INSURANCE AGENCY, LTD. AND ITS SUCCESSORS
and FELTON & ASSOCIATES,

Defendants.

 

PLEASE TAKE NOTICE that, upon the annexed affidavit of JACK ANGELOU, ESQ.,
dated June 29, 2021, the exhibits annexed thereto and all prior proceedings held in this matter,
Plaintiff's counsel will move this Court, to be held at the Courthouse, Fastern District of New
York, 225 Cadman Plaza East, Brooklyn, New York, on a date to be issued by this Court, for an
Order:

l. Pursuant to Local Civil Rule 1.4 and the New York Rules of Professional |
Conduct Rule 1.16, permitting counsel to withdraw as attorney of record for
the Plaintiff, and

2. For such other and further relief that may seem just and proper to the Court.

 
PLEASE TAKE NOTICE, that answering affidavits, if any, are to be served upon the

undersigned at such time as this Court may direct.

Dated: Brooklyn, New York
June 29, 2021

  

(718) 531-9700

 

To: Pernon Dunston, Plaintiff

Regina Felton, Esq.

Attorney for Defendant Felton & Associates
1371 Fulton Street

Brooklyn, New York 11216

DEKALB FUNERAL SERVICES, INC.
491 Dekalb Avenue
Brooklyn, New York 11205

DESMOND SCOTT
491 Dekalb Avenue
Brooklyn, New York 11205

MARCOS SMITH
491 Dekalb Avenue
Brooklyn, New York 11205

NATIONAL ALLOTMENT INSURANCE AGENCY, LTD.
49] Dekalb Avenue, Apt 2
Brooklyn, New York I 1205

THE NUMBER ONE STAR MANAGEMENT CORP.
491 Dekalb Avenue
Brooklyn, New York 11205

PATRICIA DUNSTON
6 Frederick Avenue
Freeport, New York 11520

 
Case 1:21-cv-02345-PKC-RML Document 10 Filed 06/29/21 Page 3 of 3 PagelD #: 96

REGINA FELTON, ESQ.
1371 Fulton Street
Brooklyn, New York 11216

SONYA DUNSTON
491 Dekalb Avenue, Apt 2
Brooklyn, New York 11205

 
